Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the washing machine of independent claim 1 comprising, inter alia, a water collection structure for stopping water drained out of an inner tub from overflowing, a drainage structure for draining the water in the water collection structure, and suspended vibration absorption members, wherein the inner tub includes a tub body and a tub bottom arranged at a lower part of the tub body, and the water collection structure is located outside the tub bottom of the inner tub, the water collection structure includes a mounting plate and a water retaining bar arranged on the mounting plate, the mounting plate is located below the tub bottom of the inner tub, a water collection cavity is formed by the mounting plate and the water retaining bar, and lower ends of the suspended vibration absorption members are arranged on the mounting plate, and portions of the suspended vibration absorption members connected with the mounting plate, are located below the tub bottom of the inner tub and outside a circumference of the inner tub.  As discussed at page 8 of Applicant’s instant Remarks, “lower ends of the suspended vibration absorption members are arranged on the mounting plate, and portions of the suspended vibration absorption members connected with the mounting plate, are located below the tub bottom of the inner tub and outside a circumference of the inner tub. The connected portions do not occupy the space between the inner tub and the case body and so an inclination angle formed between each suspended vibration absorption member and the case body is decreased in size. The suspended vibration absorption members are closer to the inner wall of the case body to reserve larger space for the clothes washing tub, so that the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711